EXHIBIT 10.SS

 

MERCANTILE BANKSHARES CORPORATION

 

OPTION AGREEMENT

 

This Option Agreement is entered into as of this     day of                    ,
2004, by and between Mercantile Bankshares Corporation (“MBC”), a Maryland
corporation, and                                                            
(“Grantee”).

 

ARTICLE 1

 

DEFINITIONS

 

For purposes of this Agreement, the definitions set forth in Sections 1.1
through 1.18 shall be applicable.

 

Section 1.1 Affiliate. “Affiliate” shall mean: (i) any corporation in which MBC
owns, directly or indirectly, within the meaning of §424(f) of the Code, fifty
percent (50%) or more of the total combined voting power of all classes of stock
of such corporation on a Grant Date; and (ii) any parent corporation of MBC,
within the meaning of §424(e) of the Code.

 

Section 1.2 Agreement. “Agreement” shall mean this Option Agreement and shall
include the Plan, which is hereby incorporated into and made a part of the
Agreement.

 

Section 1.3 Anniversary Date.  “Anniversary Date” shall mean March 3rd of each
of the first three years after the Grant Date.

 

Section 1.4 Board. “Board” shall mean the Board of Directors of MBC.

 

Section 1.5 Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended, and any regulations issued thereunder.

 

Section 1.6 Committee. “Committee” shall mean the Committee appointed pursuant
to Section 3.3 of the Plan.

 

Section 1.7 Disability. “Disability” shall mean Grantee’s inability to engage in
any substantial gainful activity, by reason of any medically determined physical
or mental impairment that may be expected to result in death or that has lasted
or may be expected to last for a continuous period of not less than twelve (12)
months, as determined by the

 

1

--------------------------------------------------------------------------------


 

Committee based on proof of the existence of such disability in such form and
manner and at such times as the Committee may require.

 

Section 1.8 Exercise Date. “Exercise Date” shall mean the date on which the
Committee receives the written notice required under Section 3.2 of this
Agreement that Grantee has exercised the Option.

 

Section 1.9 Fair Market Value. “Fair Market Value” of a share of Stock on the
Grant Date or Exercise Date, as the case may be, shall be calculated in
accordance with the Plan, in good faith in accordance with the Code.

 

Section 1.10 Grant Date. “Grant Date” shall mean March 3, 2004.

 

Section 1.11 Incentive Stock Option. “Incentive Stock Option” shall mean an
option as defined in §422(b) of the Code.

 

Section 1.12 Normal Retirement Date.  “Normal Retirement Date” shall mean the
first day of the month coincident with or next following the date on which
Grantee attains age sixty-five (65).

 

Section 1.13 Option. “Option” shall mean an option to acquire Stock and, to the
fullest extent permitted by the Code and other applicable law, shall mean an
Incentive Stock Option.

 

Section 1.14 Option Amount. “Option Amount” shall mean
                             shares of Stock.

 

Section 1.15 Option Price. “Option Price” shall mean the price per share of
Stock at which the Option may be exercised.

 

Section 1.16 Plan. “Plan” shall mean the Mercantile Bankshares Corporation 1999
Omnibus Stock Plan.

 

Section 1.17 Retirement.  “Retirement” shall mean early or normal retirement in
accordance with the terms of The Cash Balance Plan for Employees of Mercantile
Bankshares Corporation and Participating Affiliates, as it may exist from time
to time, or any successor plan.

 

Section 1.18 Stock. “Stock” shall mean shares of MBC’s authorized but unissued
common stock.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

 


GRANT OF OPTION


 

Section 2.1 Grant of Option.  On the Grant Date, MBC, pursuant to the Plan,
granted to Grantee an Option to purchase shares of Stock, not to exceed the
Option Amount, at an Option Price of $45.25 per share.  To the fullest extent
permitted by the Code and other applicable law, the Option shall be an Incentive
Stock Option.

 

Section 2.2 Term of Option.  The Option granted pursuant to Section 2.1 shall
expire on March 2, 2014, unless and to the extent that the Option terminates
earlier pursuant to other provisions of this Agreement.

 

ARTICLE 3

 

EXERCISE OF OPTION

 

Section 3.1 Exercisability of Option.  The Option shall become exercisable in
three equal installments commencing on the first Anniversary Date, unless and to
the extent the Option has earlier terminated pursuant to the provisions of this
Agreement, as follows:

 

Anniversary Date

 

Percentage of Option
Amount Becoming Exercisable

 

 

 

 

 

March 3, 2005

 

33 1/3

%

 

 

 

 

March 3 2006

 

33 1/3

%

 

 

 

 

March 3, 2007

 

33 1/3

%

 

Section 3.2 Manner of Exercise.  The Option may be exercised, in whole or in
part, by delivering written notice to the Committee in such form as the
Committee may require from time to time.  Such notice shall specify the number
of shares of Stock subject to the Option as to which the Option is being
exercised, and shall be accompanied by full payment of the Option Price of the
shares of Stock as to which the Option is being exercised.  Payment of the
Option Price may be made either in cash or shares of Stock (including shares of
Stock acquired upon the exercise of an option which have been held by the
Grantee for at least six (6) months (or for such lesser period as may be
determined by the Committee)) having a total Fair Market Value on the Exercise
Date equal to the Option Price multiplied

 

3

--------------------------------------------------------------------------------


 

by the number of shares of Stock as to which the Option is being exercised.  To
the extent permitted by applicable law, payment may also be made by delivery of
a properly executed notice of exercise with irrevocable instructions to a
securities broker to sell, and to deliver to MBC the sales proceeds from, a
sufficient portion of the Stock subject to the Option to pay the exercise price
and any tax withholding.  The Option may be exercised only in multiples of whole
shares and no partial shares shall be issued.  The minimum number of shares of
Stock for which the Option may be exercised shall be the lesser of one hundred
(100) shares or the entire number of shares for which the Option is exercisable
on the Exercise Date.

 

Section 3.3 Issuance of Shares and Payment of Cash upon Exercise.  Upon exercise
of the Option, in whole or in part, in accordance with the terms of this
Agreement, and upon payment of the Option Price for the shares of Stock as to
which the Option is exercised, MBC shall issue to Grantee the number of shares
of Stock so paid for, in the form of fully paid and non-assessable Stock.

 

Section 3.4 Loan or Guaranty.  Solely at the discretion of the Committee (to the
extent permitted by law), and upon Grantee’s written request, MBC may, but shall
not be required to, assist Grantee in the exercise of the Option by making a
loan to Grantee or by guaranteeing a third-party loan to Grantee.  Such a loan
or guaranty shall be conditioned upon prior receipt by the Committee of
satisfactory assurances of Grantee’s net worth and repayment ability, and
compliance with all applicable laws.  Subject to Regulation U of the Federal
Reserve Board, any such loan or guaranty may be in an amount up to one hundred
percent (100%) of the Option Price of the shares of Stock as to which the Option
is being exercised.  All loans shall bear interest at a rate determined by the
Committee based upon loans of similar maturity, but in no event shall the
interest rate be less than the rate necessary to avoid the imputation of
interest or original issue discount under the provisions of the Code.  All other
terms of any loan or guaranty (including terms of repayment) shall be
established by the Committee, subject to Regulation U of the Federal Reserve
Board and all other applicable federal and state laws and regulations.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4

 

TERMINATION OF EMPLOYMENT

 

Section 4.1 Termination of Employment For Reason Other Than Death, Disability or
Retirement.  The Option granted to Grantee shall terminate with respect to any
shares of Stock as to which the Option has not been exercised as of the date
Grantee is no longer employed by either MBC or an Affiliate for any reason other
than Grantee’s death, Disability or Retirement, whether or not the Option was
exercisable on such date.

 

Section 4.2 Upon Grantee’s Death.  In the event that upon Grantee’s date of
death any portion of the Option is exercisable, then Grantee’s executor,
personal representative or the person to whom the Option shall have been
transferred by will or the laws of descent and distribution, as the case may be,
may exercise all or any part of the portion of the Option exercisable as of the
date of death, provided such exercise occurs within twelve (12) months after the
date Grantee dies, but not later than the end of the stated term of the Option. 
Upon Grantee’s death, the portion of the Option, if any, that has not become
exercisable as of the date of Grantee’s death shall terminate on the date of
Grantee’s death.

 

Section 4.3  Termination of Employment By Reason of Disability.  In the event
that Grantee ceases to be an employee of MBC or an Affiliate by reason of
Disability, the portion of the Option, if any, that has become exercisable as of
the date of Disability may be exercised in whole or in part at any time on or
after the date of Disability, but not later than the end of the stated term of
the Option or as otherwise provided by the provisions of Section 4.2 of this
Agreement.  Upon Grantee’s termination of employment by reason of Disability,
the portion of the Option, if any, that has not become exercisable as of the
date of Disability shall terminate on the date of Disability.

 

Section 4.4  Termination of Employment By Reason of Retirement.

 

(a)                                  Early Retirement.

 

(i)                                     Exercisable Portion of Option.  In the
event that Grantee ceases to be an employee of MBC or an Affiliate by reason of
Retirement at any time prior to Grantee’s Normal Retirement Date, the portion of
the Option, if any, that has become exercisable as of the date of Retirement may
be exercised in whole or in part at any time on

 

5

--------------------------------------------------------------------------------


 

or after the date of Retirement, but not later than the end of the stated term
of the Option or as otherwise provided by the provisions of Section 4.2 of this
Agreement.

 

(ii)                                  Non-exercisable Portion of Option.  In the
event that Grantee ceases to be an employee of MBC or an Affiliate by reason of
Retirement at any time prior to Grantee’s Normal Retirement Date, the portion of
the Option, if any, that has not become exercisable as of the date of Retirement
shall terminate on the date of Retirement.

 

(b)                                 Normal Retirement.  In the event that
Grantee ceases to be an employee of MBC or an Affiliate by reason of Retirement
on or after Grantee’s Normal Retirement Date, the entire outstanding portion of
the Option (not including any portion of the Option that has terminated pursuant
to other provisions of this Agreement), if any, may be exercised in whole or in
part, regardless of whether it was otherwise exercisable as of the date of
Retirement, at any time on or after the date of Retirement, but not later than
the end of the stated term of the Option or as otherwise provided by the
provisions of Section 4.2 of this Agreement.

 

ARTICLE 5

 

MISCELLANEOUS

 

Section 5.1 Non-Guarantee of Employment.  Nothing in the Plan or this Agreement
shall be construed as a contract of employment between MBC (or an Affiliate) and
Grantee, or as a contractual right of Grantee to continue in the employ of MBC
or an Affiliate, or as a limitation of the right of MBC or an Affiliate to
discharge Grantee at any time.

 

Section 5.2 No Rights of Stockholder.  Grantee shall not have any of the rights
of a stockholder with respect to the shares of Stock that may be issued upon the
exercise of the Option until such shares of Stock have been issued to him upon
the due exercise of the Option.

 

Section 5.3 Notice of Disqualifying Disposition.  If Grantee makes a disposition
(as that term is defined in §424(c) of the Code) of any shares of Stock acquired
pursuant to the exercise of an Incentive Stock Option within two (2) years of
the Grant Date or within one (1) year after the shares of Stock are transferred
to Grantee, Grantee shall notify the Committee of such disposition in writing.

 

6

--------------------------------------------------------------------------------


 

Section 5.4 Withholding Taxes.  MBC or any Affiliate shall have the right to
deduct from any compensation or any other payment of any kind (including
withholding the issuance of shares of Stock) due Grantee the amount of any
federal, state or local taxes required by law to be withheld as the result of
the exercise of the Option or the disposition (as that term is defined in
§424(c) of the Code) of shares of Stock acquired pursuant to the exercise of the
Option.  In lieu of such deduction, MBC may require Grantee to make a cash
payment to MBC or an Affiliate equal to the amount required to be withheld.  If
Grantee does not make such payment when requested, MBC may refuse to issue any
Stock certificate under the Plan until arrangements satisfactory to the
Committee for such payment have been made.

 

Section 5.5 Nontransferability of Option.  Except as otherwise determined by the
Committee, the Option shall be nontransferable otherwise than by will or the
laws of descent and distribution, and during the lifetime of Grantee, the Option
may be exercised only by Grantee or, during the period Grantee is under a legal
disability, by Grantee’s guardian or legal representative.

 

Section 5.6 Agreement Subject to Charter and By-Laws.  This Agreement is subject
to the Charter and By-Laws of MBC, and any applicable federal or state laws,
rules or regulations.

 

Section 5.7 Gender.  As used herein the masculine shall include the feminine as
the circumstances may require.

 

Section 5.8 Headings.  The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of the Agreement.

 

Section 5.9 Notices.  All notices and other communications made or given
pursuant to this Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to Grantee at the
address contained in the records of MBC or an Affiliate, or to MBC for the
attention of its Secretary at its principal office.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 6

 

SCOPE OF AGREEMENT

 

Section 6.1 Entire Agreement; Modification.  This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein and shall be binding upon MBC, its successors and assigns upon Grantee
and Grantee’s heirs, personal representatives and assigns.  This Agreement may
be modified by the Committee as permitted by the Plan, including modification
under Section 9.3 thereof and any modification to comply with the Code or to
cure any ambiguity or to correct or supplement any provision which may be
inconsistent with any other provision or which may be otherwise defective.

 

Section 6.2 Counterparts.  This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed to be an original and all of
which together shall constitute one and the same instrument.  Signatures
evidencing execution of this Agreement on behalf of the Corporation may be in
facsimile or photocopy form.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ATTEST:

MERCANTILE BANKSHARES CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

John L. Unger

 

 

Name:

Secretary

 

 

Title:

 

 

 

 

 

 

WITNESS:

 

GRANTEE

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

(Print clearly or type name)

 

8

--------------------------------------------------------------------------------